DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 2, 2022 has been entered. 
Claims 21-32 and 34-40 are pending.
Claims 21, 28-32, and 34-35 have been amended.
Claim 33 was previously canceled.
Claims 21-32 and 34-40 are rejected.

		
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
	Claims 21- 30 and 35-40 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-10 and 15-20 of U.S. Patent No. 10,866,768, which was originally filed as Application No. 14/568,181.  Although the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table. In the instant claims independent Claims 21 and 35, which are considerably broader than Claims 1 and 15 of U.S. Patent No. 10,866,768.  However, many of the dependent claims are virtually identical.
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of using simple substitution of one known method to obtain predictable results (MPEP 2143(I)(B)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 10,866,768. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application
17/098,872

US Patent No.
10,866,768
Comments
Claim 21:
A server, comprising:






                                                      a first storage volume and a second storage volume, and



and a storage controller associated with a first compute node, the storage controller to provide a memory access request targeted to a first location to one of the first storage volume  or the second storage volume based on whether the memory access request is a first read request or a first write request.



.
Claim 1:
A server system, comprising:
a fabric interconnect;
a plurality of compute nodes coupled to the fabric interconnect to execute services for the server system, each of the plurality of compute nodes coupled to a corresponding dedicated storage volume, the corresponding dedicated storage volume storing configuration data modified by its compute node; and

a common storage volume coupled to the plurality of compute nodes, the common
storage volume storing default configuration data that corresponding compute nodes do not modify, wherein:

in response to a first read request from a first compute node of the plurality of compute nodes 
targeted to a first location of the common storage volume, the common storage volume provides data stored at the first location to the first compute node; and

in response to a first write request from the first compute node targeted to the first location of the common storage volume of the first compute node, the first compute node writes data to a location of a first corresponding dedicated storage volume indicated by the first write request.




The instant Claim 21 is generally much broader than Patent Claim 1, in that it doesn’t describe all aspects of the network. In addition, two storage volumes are recited in the instant Claim 21, rather than one in Patent Claim 1, and different nomenclature is used to name the storage volumes. However, the process steps for reading and writing are similar.













The instant claim is broader, but there are in both cases “a first read request” targeted to a first storage volume and “a first write request” targeted to a second storage volume. The first storage volume is equivalent to the common storage volume, and the second storage volume to the 
dedicated storage volume.











Claim 22:
The server system of claim 21, wherein:

in response to a second read request from the first compute node targeted to the first location after the first write request, the second storage volume provides data from a second location of the second storage volume to the first compute node.
Claim 2:
The server system of claim 1, wherein:
in response to a second read request from the first compute node targeted to the first location after the first write request, the first corresponding dedicated storage volume provides data from the second location to the first compute node.

Claim 23:
The server system of claim 22, 
wherein the storage controller is to:

write an address associated with the first location to a data structure in response to the first write request; and
provide the second read request to the second storage volume in response to identifying the address associated with the first location is stored at the data structure.
Claim 3:
The server system of claim 2, further comprising:
a storage controller associated with the first compute node, the storage controller to:
write an address associated with the first location to a data structure in response to the first write request; and
provide the second read request to the first corresponding dedicated storage volume in response to identifying the address associated with the first location is stored at the data structure.



















The only difference is the nomenclature used to describe the storage volume.
Claim 24:
The server system of claim 23, wherein the data structure comprises a bloom filter.

Claim 4:

The server system of claim 3, wherein the data structure is a bloom filter.

Claim 25:
The server system of claim 22, wherein:
in response to a third read request from a second compute node targeted to the first location of the first storage volume, the first storage volume provides data at the first location to the second compute node.
Claim 5:
The server system of claim 2, wherein:
in response to a second read request from a second compute node of the plurality of compute nodes targeted to the first location of the common storage volume, the common storage volume provides data at the first location to the second compute node.









The only difference is the number of the read request and the nomenclature used to describe the storage volume, but the process is the same.
Claim 26:
The server system of claim 25, further comprising:  a      
third storage volume  coupled to the fabric interconnect; and




wherein in response to a second write request from the second compute node targeted to the first location, the storage controller writes data to a third storage location of the third storage volume.
Claim 6:
The server system of claim 5, further comprising:
a second corresponding dedicated storage volume coupled to the fabric interconnect and the second compute node,
wherein in response to a second write request from the second compute node targeted to the first location of the common storage volume, the second compute node writes data to a location of the second corresponding dedicated storage volume.







The numbers are different but the process is the same.  




The storage controller of the instant claim is equivalent to the second compute node.



Claim 27:
The server system of claim 26, wherein:
in response to a third read request from the second compute node targeted to the first location, 
the third storage volume provides data 

from the third storage location to the second compute node.
Claim 7:
The server system of claim 6, wherein:
in response to a third read request from the second compute node targeted to the first location of the common storage volume, the second corresponding dedicated storage volume provides data from the location of the second corresponding dedicated storage volume to the second compute node.







The instant claim is broader and the storage volume numbers are different, but the process is the same.
Claim 28:
The server system of claim 26, wherein the storage controller is to:


encrypt data of the first write request according to a first encryption for storage at the second location.
Claim 8:
The server system of claim 6, further comprising:
a first storage controller associated with the first compute node 
to encrypt data of the first write request according to a first encryption for storage at the second location.



The instant Claim 28 is broader, but the process is the same.
Claim 29: 
The server system of claim 28, further comprising:

a second storage controller 



to encrypt data of the second write request according to a second encryption for storage at a third storage location, 


the second encryption different than the first encryption.

Claim 9:
The server system of claim 8, further comprising:
a first storage controller associated with the first compute node 
to encrypt data of the second write request according to a second encryption for storage at the location of the first corresponding dedicated storage volume, 
the second encryption different than the first.











The instant claim is broader and the storage volume numbers are different, but the process is the same.

Claim 30:
The server system of claim 21, further comprising:
a third storage volume coupled to the fabric interconnect; and

wherein in response to the first write request the third storage volume writes data to a third location of the third storage volume.
Claim 10:
The server system of claim 1, further comprising:
a second corresponding dedicated storage volume coupled to the fabric interconnect
wherein in response to the first write request, the second corresponding dedicated storage volume writes data to a second location of the common storage volume.






The numbers are different but the process is the same.  


It should be noted that the recitation of “the third storage volume writes data” in instant Claim 26 is incorrect, since storage devices do not write to themselves.
Claim 35:
A method comprising:
receiving, at a storage controller associated with a first compute node of a server, a memory access request; and 
in response to the memory access request being targeted to a first location, providing the memory access request to one of a first storage volume or a second Page 4 of 9U.S. App. No.: 17/098,872PATENTstorage volume based on whether the memory access request is a first read request or a first write request.


Claim 15:

At a cluster compute server comprising a fabric interconnect and a plurality of compute nodes coupled to the fabric interconnect, a method comprising:


in response to a first read request from a first compute node targeted to a first location of a common storage volume coupled to the fabric interconnect, 
providing data at the first location of the common storage volume to the first compute node; and

in response to a first write request from the first compute node targeted to the first location of the common storage volume, writing data of the first write request to a second location of a first corresponding dedicated storage volume coupled to the first compute node instead of the first location of the common storage volume targeted by the first write request.



The instant Claim 35 is broader than Patent Claim 15, in that it doesn’t describe all aspects of the network. In addition, different nomenclature is used to name the storage volumes. 
However, the process steps for reading and writing are the same.


Claim 36:
The method of claim 35, further comprising:
in response to a second read request from the first compute node targeted to the first location after the first write request, providing data from a second location of the second storage volume to the first compute node.



Claim 16:
The method of claim 15, further comprising:
in response to a second read request from the first compute node targeted to the first location after the first write request, providing data from the second location to the first compute node.


Claim 37:
The method of claim 36, further comprising:
writing an address associated with the first location to a data structure in response to the first write request; and
providing the second read request to the second storage volume in response to identifying the address associated with the first location is stored at the data structure.

Claim 17:
The method of claim 16, further comprising:
writing an address associated with the first location to a data structure in response to the first write request; and
providing the second read request to the common storage volume in response to identifying the address associated with the first location is stored at the data structure.

Claim 38:
The method of claim 37, wherein the data structure comprises a bloom filter.

Claim 18:
The method of claim 17, wherein the data structure is a bloom filter.

Claim 39:
The method of claim 36, further comprising:
in response to a third read request from a second compute node targeted to the first location of the first storage volume, providing data at the first location to the second compute node.
Claim 19:
The method of claim 16, further comprising:
in response to a second read request from a second compute node targeted to the first location of the common storage volume, providing data at the first location to the second compute node.


Claim 40:
The method of claim 39, further comprising:
in response to a second write request from the second compute node targeted to the first location, writing data to a third storage location of a third storage volume.
Claim 20:
The method of claim 19, further comprising:
in response to a second write request from the second compute node targeted to the first location, writing data to a location of a second corresponding dedicated storage volume.


The destination is recited differently, but the process is the same.


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21-22, 25-27, 30, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla).
Regarding Claim 21,
Veerla teaches: 
“A server system, comprising: a first storage volume; a second storage volume,” as recited in Claim 21 (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 105-1 to 105-6). [The storage nodes 101 include computer network servers; the storage controllers 102 are any devices, systems, software, or combinations thereof operable to perform I/O processing to the storage devices 105 of their respective storage nodes 101.]  (NOTE: Examiner relies on the following definition of “storage volume” and has interpreted any two of the devices 105-1 to 105-6 as being equivalent to the “first storage volume” and the “second storage volume.”)
A storage volume is an identifiable unit of data storage. It can be a removable hard disk, but it does not have to be a unit that can be physically removed from a computer or storage system. searchstorage.techtarget.com/definition/volume.)

	“a storage controller associated with a first compute node” (paragraphs [0013]).  [Storage management is implemented via storage controllers of the storage nodes.]
“the storage controller to provide a memory access request targeted to a first location to one of a first storage volume or a second storage volume based on whether the memory access request is a first read request or a first write request” 
(paragraphs [0020], [0034], [0033]; fig. 1, elements 101-1, 101-2, 120-1, 120-2). [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120-1 and 120-1 ([0020]). If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is located on the storage devices 105-1 to105-3 and completes the request ([0034]).  If the I/O request to the storage volume 104 is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3 ([0033]).]  (NOTE: One of the devices 105-1 through 105-3 is equivalent to “first location of the first storage volume” and one of the devices 105-4 through 105-6 to “second location of the second storage volume.”  One storage node 101-1 operates on data on behalf of another storage node; for example, one storage node 101-1 may receive a write I/O request intended for storage devices 105 owned by the storage node 101-2, and the storage node 101-1 retrieves the data from the I/O request and configures a command with the data that directs the storage node 101-2 to write the data at the location designated in the original write I/O request. )
In applying the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103, Examiner determined that Veerla teaches all the salient features of the invention, with two exceptions.  Veerla does not specifically teach compute nodes, but instead teaches initiators 120, which are equivalent to compute nodes.  In addition, the instant claims rely on numerical specifications such as “first,” “second,” and “third” when referring to I/O requests, computer nodes, and storage volumes, but such designations are not included in the instant specification and do not create a patentable distinction.  Although Veerla does not use the specific numerical terminology, Veerla does teach multiple instances of each, and therefore teaches the subject matter.  During patent examination, there is no ipsissimis verbis test for determining whether a reference discloses a claim element, i.e., use of the exact terminology is not required. In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990). Therefore, Veerla teaches all aspects of the instant invention.
Regarding Claim 31,
Veerla teaches: 
“A server system, comprising: a common storage volume” (paragraphs [0002], [0025]). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  One example of the storage nodes 101 includes computer network servers ([0025]).]
 	“a plurality of dedicated storage volumes” (paragraphs [0014], [0022]; fig. 1, elements 100, 101-1, 101-2, 102-1, 102-2,105-1 to 105-6). [In persistent reservation implementations, a first storage controller can access the storages devices that are part of the logical volume and that are owned by the first storage controller, and a second storage controller can access the storage devices that are part of the logical volume and that are owned by the second storage controller ([0014]).  The storage system 100 is a persistent reservation implementation in which the storage controller 102-1 of the storage node 101-1 has I/O and configuration control over the storage devices 105-1 to 105-3, and storage controller 101-2 has I/O and configuration control over its storage devices 105-4 to105-6 ([0022]).]  (NOTE: The storage devices in the persistent reservation implementation are equivalent to “dedicated storage volumes” because they are owned by the storage controller.)
 “a plurality of compute nodes” (paragraph [0020]; fig. 1, elements 101-1, 101-2, 105, 120). [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105.]  (NOTE: The initiators are equivalent to the “compute nodes.”)
“each of the plurality of compute nodes to: retrieve a first type of data from the common storage volume” (paragraphs [0020], [0034]; fig. 1, elements 101-1, 101-2, 105-1 to105-3, 120-1, 120-2). [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120-1 and 120-1 ([0020]). If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is located on the storage devices 105-1 to105-3 and completes the request ([0034]).]  (NOTE: The initiators are equivalent to “compute nodes.”) 
“store modifications of the first type of data at corresponding different ones of the plurality of dedicated storage volumes in response to identifying a request to modify the first type of data” (paragraph [0020]; fig. 1, elements 101, 102-1, 102-2, 105). [The storage controllers 102-1 and 102-2 perform I/O mirroring to update the mirrored data onto the storage devices 105 that they own, and if a processing error occurs, such as a failure in a particular storage node 101 or a failure of storage devices, then a storage node 101 can generate a command that directs another storage node 101 to operate on the data of the I/O request ([0020]).  When a partial set of storage devices owned by the first storage controller is lost, the second storage controller picks up spare storage devices and rebuilds the data from the mirrored set; if the first storage controller receives an I/O request that falls on these storage devices, then the I/O is mirrored onto the second storage controller which in turn operates on the data of the I/O request and informs the first storage controller when that operation is completed ([0017]).]  (NOTE: The mirroring to update the mirrored data is equivalent to “store modifications… at different storage volumes.”)
In applying the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103, Examiner determined that Veerla teaches all the salient features of the invention, with three exceptions.  Veerla does not specifically teach compute nodes, but instead teaches initiators 120, which are equivalent to compute nodes.  In addition, the instant claims rely on numerical specifications such as “first,” “second,” and “third” when referring to I/O requests, computer nodes, and storage volumes, but such designations are not included in the instant specification and do not create a patentable distinction.  Although Veerla does not use the specific numerical terminology, Veerla does teach multiple instances of each, and therefore teaches the subject matter.  In addition, Veerla does not specifically teach the term “dedicated storage volumes,” but since he storage devices in the persistent reservation implementation are “owned” by the storage controller, they are equivalent to “dedicated storage volumes.” During patent examination, there is no ipsissimis verbis test for determining whether a reference discloses a claim element, i.e., use of the exact terminology is not required. In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990). Therefore, Veerla teaches all aspects of the instant invention.
Regarding Claim 35,
Veerla teaches: 
	“receiving, at a storage controller associated with a first compute node of a server, a memory access request” (paragraph [0020]; fig. 1, elements 101-1, 101-2, 105).).  [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105.]
“in response to the memory access request being targeted to a first location, providing the memory access request to one of a first storage volume or a second storage volume based on whether the memory access request is a first read request or a first write request” (paragraphs [0020], [0034], [0033]; fig. 1, elements 101-1, 101-2, 120-1, 120-2, 104, 105, 105-1 to 105-3).  [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120-1 and 120-1 ([0020]). If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is located on the storage devices 105-1 to 105-3 and completes the request ([0034]).  If the I/O request to the storage volume 104 is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1 to 105-3 ([0033]).]  (NOTE: One of the devices 105-1 through 105-3 is equivalent to “first location of the first storage volume” and one of the devices 105-4 through 105-6 to “second location of the second storage volume.”  One storage node 101-1 operates on data on behalf of another storage node; for example, one storage node 101-1 may receive a write I/O request intended for storage devices 105 owned by the storage node 101-2, and the storage node 101-1 retrieves the data from the I/O request and configures a command with the data that directs the storage node 101-2 to write the data at the location designated in the original write I/O request. )
In applying the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103, Examiner determined that Veerla teaches all the salient features of the invention, with two exceptions.  Veerla does not specifically teach compute nodes, but instead teaches initiators 120, which are equivalent to compute nodes.  In addition, the instant claims rely on numerical specifications such as “first,” “second,” and “third” when referring to I/O requests, computer nodes, and storage volumes, but such designations are not included in the instant specification and do not create a patentable distinction.  Although Veerla does not use the specific numerical terminology, Veerla does teach multiple instances of each, and therefore teaches the subject matter.  During patent examination, there is no ipsissimis verbis test for determining whether a reference discloses a claim element, i.e., use of the exact terminology is not required. In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990). Therefore, Veerla teaches all aspects of the instant invention.
Regarding claims 22 and 36,
Veerla teaches all the limitations of parent Claims 21 and 35.
Veerla teaches:
“in response to a second read request from the first compute node targeted to the first location after the first write request, the second storage volume provides/providing data from a second location of the second storage volume to the first compute node” (paragraphs [0002], [0020], [0013]; fig. 1, elements 101-1, 101-2, 105, 120). [A storage controller of a node has exclusive access to a particular set of storage devices in a logical volume and is able to issue input/output (I/O) requests to them ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 ([0020]).  A Redundant Array of Independent Disk (RAID) storage system has one set of storage devices for data and another set of storage devices that mirror the data, in which I/O writes received by either storage controller are first written on the storage devices that the storage controller owns, and then the same data is written onto the mirrored storage devices owned by the peer storage controller; when an I/O request is received by a storage controller for the logical volume for storage devices it does not own, the processing of the I/O request is performed via I/O shipping to the peer storage controller ([0013]).]  (NOTE: Any of the initiators are equivalent to the “first compute node,” the storage device for data that the storage controller owns is equivalent to “first compute node targeted to the first location after the first write request” and processing of the I/O request by the peer storage controller is equivalent to “provides/providing data from the second location to the first compute node.”)
Regarding Claims 25 and 39,
Veerla teaches all the limitations of parent Claim 22 and 36.
Veerla teaches:
“in response to a third read request from a second compute node targeted to the first location of the first storage volume, the first storage volume provides/providing data at the first location to the second compute node” (paragraphs [0002], [0020], [0034],  [0036]; fig. 4, elements 101-1, 101-2, 102-1, 102-2, 104, 105-1 to 105-6, 120). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume 104 is a read request, the storage controller 102-2 determines from the I/O request where the data is located on the storage devices 105-4 to 105-6, and completes the request, without involvement of the storage controller 102-1 and the storage devices 105-1 to 105-3 ([0034]).  When the storage controller 102-1 fails, I/O requests to the storage devices 105-1-105-3 cannot be processed; however, as the data on the storage devices 105-4-105-6 is a duplicate of the data on the storage devices 105-1-105-3, the storage controller 102-2 can continue processing I/O requests for the storage volume 104 using the storage devices 105-4-105-6 ([0036]).]  (NOTE: The initiators 120 are equivalent to “the plurality of compute nodes,” storage controller 102-1 to “storage controller associated with the first compute node,” and determining where the data is located on the storage devices and completing the request to “the first storage volume provides data at the first location to the second compute node.”)
Regarding Claim 26,
Veerla teaches all the limitations of parent Claim 25.
Veerla teaches: 
“a third storage volume coupled to the fabric interconnect” (paragraph  [0024]; fig. 1, elements 101, 110, 104, 105-1 to 105-6, 120). [The communication network 110 is any network capable of transferring data between the storage nodes 101 and the initiators 120, and can be implemented with switched fabric. As per fig. 1, there are six storage devices 105-1 to 105-6.]  (NOTE: Any of the storage devices are equivalent to “third storage volume.”)
“wherein in response to a second write request from the second compute node targeted to the first location, the storage controller writes data to a third storage location of the third storage volume” (paragraphs [0002], [0020], [0033]; fig. 1, elements 102-1, 102-2, 103, 105-1 to 105-6). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume  is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3; at the same time the storage controller 102-1 forms a mirror command and sends the command through the expander 103 to the storage controller 102-2 that directs the storage controller 102-2 to operate on the data pertaining to the I/O request; the storage controller 102-2 writes the data to the appropriate locations in one or more of the appropriate storage devices 105-4-105-6 ([0033]).]  (NOTE: One of the initiators 120 is equivalent to the  “second compute node.”)
Regarding Claim 27,
Veerla teaches all the limitations of parent Claim 26.
Veerla teaches: 
“in response to a third read request from the second compute node targeted to the first location, the third storage volume provides data from the third storage location to the second compute node” (paragraphs [0002], [0020], [0034]; fig. 1, elements 101-1, 101-2, 102-1, 105, 105-1 to 105-3, 120).  [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume ([0020]).  If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is located on the storage devices 105-1 to 105-3, and completes the request ([0034]).]
Regarding Claim 30,
Veerla teaches all the limitations of parent claim 21.
Veerla teaches: 
“a third storage volume coupled to the fabric interconnect” (paragraph  [0024]; fig. 1, elements 101, 110, 105-1 to 105-6, 120). [The communication network 110 is any network capable of transferring data between the storage nodes 101 and the initiators 120, and can be implemented with switched fabric. As per fig. 1, there are six storage devices 105-1 to 105-6.]  (NOTE: Any of the storage devices are equivalent to “third storage volume.”) 
“wherein in response to the first write request the third storage volume writes data to a third location of the third storage volume” (paragraphs [0002], [0020], [0033]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 103, 105, 105-1 to 105-6). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume  is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1 to 105-3; at the same time the storage controller 102-1 forms a mirror command and sends the command through the expander 103 to the storage controller 102-2 that directs the storage controller 102-2 to operate on the data pertaining to the I/O request; the storage controller 102-2 writes the data to the appropriate locations in one or more of the appropriate storage devices 105-4 to105-6 ([0033]).]  (NOTE: The mirror command to store on devices 105-4 to 105-6 makes one of those devices equivalent to “a third location of the third volume.”)
Regarding Claim 32,
Veerla teaches all the limitations of parent Claim 31.
Veerla teaches:
“each of the plurality of compute nodes is to retrieve and store a type of data at its corresponding different one of the plurality of dedicated storage volumes,” (paragraphs [0013], [0034], [0033]). [In persistent reservation implementations, a first storage controller can access the storages devices that are part of the logical volume and that are owned by the first storage controller, and a second storage controller can access the storage devices that are part of the logical volume and that are owned by the second storage controller ([0014]).  If the I/O request to the storage volume is a read request, the storage controller determines from the I/O request where the data is located on the storage devices and processes the request ([0034]). If the I/O request to the storage volume is a write request, the storage controller writes the data to the appropriate location ([0033]).]  (NOTE: The read request is equivalent to “retrieve a type of data,” and the write request to “store a type of data.” The storage devices in the persistent reservation implementation are equivalent to “dedicated storage volumes” because they are owned by the storage controller.)
Regarding Claim 40,
Veerla teaches all the limitations of parent Claim 39.
Veerla teaches: 
“in response to a second write request from the second compute node targeted to the first location, writing data to a third storage location of a third storage volume” [Clustered storage systems have nodes that operate on shared storage volumes ([0002], [0020], [0033]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 103, 105, 105-1 to 105-6).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume  is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3; at the same time the storage controller 102-1 forms a mirror command and sends the command through the expander 103 to the storage controller 102-2 that directs the storage controller 102-2 to operate on the data pertaining to the I/O request; the storage controller 102-2 writes the data to the appropriate locations in one or more of the appropriate storage devices 105-4-105-6 ([0033]).]  (NOTE: The initiators 120 are equivalent to “second compute node,” and any of the devices 105-1-105-6 to the “third storage volume.”) 

Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of Watanabe et al. (US 2017/0024142, hereinafter referred to as Watanabe).
Regarding claims 23 and 37,
Veerla teaches all the limitations of parent claims 22 and 36.
Veerla teaches: 
 “wherein the storage controller” (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 120). [The storage nodes 101-1 and 101-2 include storage controllers 102-1 and 102-2, and the storage nodes 101-1 and 101-2 are communicatively coupled to the initiators 120.]  (NOTE: The initiators are equivalent to the “compute node.”)
“wherein the storage controller is to provide/providing the second read request to the second storage volume in response to identifying the address associated with …” (paragraphs [0013], [0034]). [In a Redundant Array of Independent Disk (RAID) storage system, storage controllers own storage devices ([0013]). If the I/O request to the storage volume is a read request, the storage controller  determines from the I/O request where the data is located on the storage devices and processes the request ([0034]).]
Veerla does not teach:
“the storage controller is to write an address associated with the first location to a data structure in response to the first write request” as recited in Claim 23, or “writing an address associated with the first location to a data structure in response to the first write request” as recited in Claim 37.
Watanabe teaches:
“the storage controller is to write an address associated with the first location to a data structure in response to the first write request” as recited in Claim 23, or “writing an address associated with the first location to a data structure in response to the first write request” as recited in Claim 37 (paragraph [0181]). [When a write is performed, the storage controller first writes the data into a free area and then stores the address to which the data was written into an address mapping table, which stores locations of where data was written.]  (NOTE: The address mapping table is equivalent to the “data structure.”)
Because both Veerla and Watanabe teach networking systems with multiple compute and storage nodes on a fabric backbone, as does the instant application, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include in the Veerla disclosure, the address table for keeping track of data, as taught by Watanabe.  Such inclusion would have improved the system by providing a faster, industry-standard way of tracking data, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of, Colgrove et al. (US 2013/0097380, hereinafter referred to as Colgrove).
Regarding Claims 24 and 38,
Veerla teaches all the limitations of parent Claims 23 and 37.
Veerla does not teach:
“the data structure comprises a bloom filter.”
Colgrove teaches: 
“the data structure comprises a bloom filter” (paragraph [0002]). [Fingerprint tables are data structures, such as a binary search tree or an ordered binary tree, comprising a node-based data structure, and one or more filters such as a Bloom filter may be included in the deduplication table.] 
Because both Veerla and Colgrove teach networking systems with multiple compute and storage nodes on a fabric backbone, as does the instant application, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include in the Veerla disclosure, the bloom filter, as taught by Colgrove.  Such inclusion would have provided for space savings and faster lookup, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of Kiselev (US 6,839,740, hereinafter referred to as Kiselev).
Regarding Claim 28,
Veerla teaches all the limitations of parent Claim 26.
Veerla teaches: 
“the storage controller” (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 120). [The storage nodes 101-1 and 101-2 include storage controllers 102-1 and 102-2, and the storage nodes 101-1 and 101-2 are communicatively coupled to the initiators 120.]  
“the first write request … for storage at the second location” (paragraph [0033]). [If the I/O request to the storage volume is a write request, the storage controller extracts the data from the I/O request, determines which of the storage devices the data needs to be written to, and then writes the data to the appropriate locations in one or more of the storage devices.] 
Veerla does not teach:
“wherein the storage controller is to encrypt data … according to a first encryption.”
Kiselev teaches:
“wherein the storage controller is to encrypt data … according to a first encryption” (column 1, lines 37-65); (column 6, lines 24-25). [The system is a distributed cluster system with multiple computing nodes and a storage area network (SAN), which can perform encryption and decryption in the I/O stream.] 
Because both Veerla and Kiselev teach networking systems with multiple compute and storage nodes on a fabric backbone, as does the instant application, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include in the Veerla disclosure, the encryption of data, as taught by Kiselev.  Such inclusion would have provided for improved data security, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 29,
Veerla teaches all the limitations of parent Claim 28.
Veerla teaches: 
“a second storage controller” (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 120). [The storage nodes 101-1 and 101-2 include storage controllers 102-1 and 102-2, and the storage nodes 101-1 and 101-2 are communicatively coupled to the initiators 120.]  
“the second write request … for storage at the third location ” (paragraphs [0013], [0033]; fig. 1, elements 105-1 to 105-3). [In a Redundant Array of Independent Disk (RAID) storage system, storage controllers own storage devices ([0013]). If the I/O request to the storage volume is a write request, the storage controller extracts the data from the I/O request, determines which of the storage devices 105-1 to 105-3 the data needs to be written to, and then writes the data to the appropriate locations in one or more of the storage devices ([0033]).] (NOTE: There are multiple storage devices 105-1 to 105-3, and one of their locations is equivalent to “the third location .”)
Veerla does not teach:
“to encrypt data … according to a second encryption, the second encryption different than the first encryption.”
Kiselev teaches:
“to encrypt data … according to a second encryption, the second encryption different than the first” (column 1, lines 37-65); (column 6, lines 24-27). [The system is a distributed cluster system with multiple computing nodes and a storage area network (SAN), which can perform encryption and decryption in the I/O stream.]  (NOTE: Since the encryption algorithm has application-specific cryptographic keys, “the second encryption different than the first” is inherently true.)
Because both Veerla and Kiselev teach networking systems with multiple compute and storage nodes on a fabric backbone, as does the instant application, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include in the Veerla disclosure, the encryption of data, as taught by Kiselev. Such inclusion would have provided for improved data security, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
	
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of Lindamood et al. (US 2014/0289358, hereinafter referred to as Lindamood).
Regarding Claim 34,
Veerla teaches all the limitations of parent Claim 32.
Veerla does not teach:
“the second type of data comprises application data generated during execution of an application at a corresponding compute node of the plurality of compute nodes.”
Lindamood teaches:
“the second type of data comprises application data generated during execution of an application at a corresponding compute node of the plurality of compute nodes” (paragraph [0029]). [The distributed storage system is used to store any type of data in connection with any type of application; for example, the data can be stored as Binary Large Objects (BLOBs), which data can correspond to photos, videos and/or any other serialized form of data, or the data can be stored in a structured, column oriented format such as SQL rows.]  (NOTE: The data received from the various applications is equivalent to “application data generated during execution of an application.”)
	Because both Veerla and Lindamood teach networking systems with multiple compute and storage nodes, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Veerla disclosure, the storage data which are produced by applications, as taught by Lindamood. Such inclusion would have increased the flexibility of the storage system by further permitting application data to be stored, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed November 2, 2022  have been fully considered.
Regarding the claim objections, Applicant argues as follows: 
At pages 2-3 of the Office Action, claim 21 is objected to for informalities for having incorrect margins. The Applicant has amended the claims as suggested by the Examiner in the interest of advancing prosecution. Accordingly, withdrawal of the objections is respectfully requested.
Examiner thanks Applicant for correcting the margins.  The objection has been withdrawn.
Regarding the double patenting rejection, Applicant argues as follows: 
At page 5 of the Office Action, claims 21-30 and 35-40 are provisionally rejected as being unpatentable over claims 1-10 and 15-20 of U.S Patent No. 10,866,768, which was originally filed as Application No. 14/568,181. As indicated, the rejection is provisional because the final scope of the claims in the present application has not been determined. Accordingly, it is respectfully requested that this rejection be held in abeyance until the final scope of the claims of the present application is resolved.
The double patenting rejection will remain outstanding until a terminal disclaimer is filed.
Regarding the 35 U.S.C. § 112(b) rejections, Applicant argues as follows: 
At page 12 of the Office Action, claims 21-30 and 35-40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. This rejection is hereby respectfully traversed. 

As a preliminary matter, claim 35 is the only claim with language indicated as being 
indefinite at page 12 of the Office Action. Accordingly, since the Office Action does not provide a reason for claims 21-30 to be rejected under §112(b), the rejections to claims 21-30 should be withdrawn. In the interest of advancing prosecution, claims 21, 28, 29, and 30 have been amended to resolve potential antecedent basis issues and to better position them in condition for allowance. 

With respect to the § 112(b) rejection to claim 35, claim 35 has been amended as 
suggested by the examiner. Accordingly, the § 112(b) rejection to claim 35 is rendered moot and should be withdrawn. With respect to claims 36-40, these claims are rejected based on their dependency from claim 35. Therefore, these rejections are rendered moot and should be withdrawn based on the amendment to claim 35. 

In view of the foregoing, withdrawal of the above-referenced § 112(b) rejections and reconsideration of the claims is respectfully requested. 

The arguments are persuasive and all rejections under 35 U.S.C. § 112(b) have been withdrawn
Regarding the 35 U.S.C. § 103 rejections of Claims 21, 22, 25-27, 30, 35, 36, 39, and 40, Applicant argues as follows: 

At page 13 of the Office Action, claims 21, 22, 25-27, 30, 35, 36, 39, and 40 are rejected under 35 U.S.C. § 103 as being unpatentable over Veerla (US 2015/0143164). This rejection is hereby respectfully traversed. 

Claim 21 recites, inter alia: "...the storage controller to provide a memory access request targeted to a first location to one of the first storage volume or the second storage volume based on whether the memory access request is a first read request or a first write request." 

At page 14 of the Office Action, the examiner relies on Veerla at FIG. 1 and paragraphs [0020], [0033], [0034] as allegedly teaching this feature. However, none of these sections, nor the rest of Veerla, teach a storage controller to provide a memory access request targeted to a first location to one of the first storage volume or the second storage volume based on whether the memory access request is a first read request or a first write request. 

Veerla teaches a clustered storage system to implement I/O mirroring techniques where one storage node operates on data on behalf of another storage node without the overhead and computational complexity associated with I/O shipping. See Veerla at paragraphs [0020]-[0021]. FIG. 1 of Veerla teaches a clustered storage system 100 including storage nodes 101-1 and 101-2 that are each configured with a plurality of storage devices in storage volume 104: storage node 101-1 is associated with storage devices 105-1 to 105-3 and storage node 101-2 is associated with storage devices 105-4 to 105-6. Additionally, FIG. 1 teaches that storage node 101-1 includes controller 102-1 and storage node 102-2 includes controller 102-2. Paragraph [0033] cited by the Office Action teaches I/O mirroring techniques where controller 102-1 is configured to receive a I/O request that is a write request, write data to one of its corresponding storage devices 105-1 to 105-3 based on the write request, and send a mirror command to controller 102- 2 so that controller 102-2 can also write data on its own set of storage devices 105-4 to 105-6. In other words, paragraph [0033] teaches writing multiple copies of data at different locations associated with different storage controllers. Paragraph [0034] cited by the Office Action discloses that if the I/O request is a read request, then the receiving controller determines where in its corresponding storage devices the data is located and completes the request without involving the other storage controller. However, none of these sections teach the storage 
controller claimed in claim 21.That is, Veerla fails to disclose a storage controller to provide a memory access request targeted to a first location to one of the first storage volume or the second storage volume based on whether the memory access request is a first read request or a first write request. Instead, as described above, Veerla teaches a controller that provides a memory access request to both a first storage volume and a second storage volume (via a second controller) if the request is a write request and further teaches that the controller provides the memory access request to its associated storage volume if the request if a read request. Nowhere does Veerla disclose the storage controller as recited in claim 21. Accordingly, the rejection to claim 21 is improper and should be withdrawn. 

Claim 35 was rejected based on a similar line of reasoning used in the rejection to claim 21. Accordingly, one of ordinary skill in the art would understand that the remarks made in favor of patentability of claim 21 are similarly applicable to claim 35, mutatis mutandis. Therefore, the rejection to claim 35 should be withdrawn. 

Claims 22, 25-27, 30, 36, 39, and 40 depend from claims 21 or 35, respectively. As explained above, Veerla fails to disclose or render obvious the features of claims 21 and 35. Accordingly, Veerla therefore fails to disclose the features of dependent claims 22, 25-27, 30, 36, 39, and 40, at least by virtue of their respective dependence from claims 21 or 35. In addition, these dependent claims recite additional novel and non-obvious features. 
In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested. 
 
Applicant argues that Veerla fails to disclose “a storage controller to provide a memory access request targeted to a first location to one of the first storage volume or the second storage volume based on whether the memory access request is a first read request or a first write request.”   However, Veerla teaches that If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is located on the storage devices 105-1 to105-3 and completes the request (paragraph [0034]), and if the I/O request to the storage volume is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3 (paragraph [0033]).  In other words, a person of ordinary skill in the art would conclude that the location for either reading from or writing to a storage device depends on the location specified in the request.  The term “first” attached to the requests is extraneous, since the order of a request does not determine a relevant location for the I/O operation to be performed.  All aspects of the above limitation are taught by Veerla in these two paragraphs.  Thus, under the broadest interpretation pursuant to MPEP § 2111 of the very broadly recited limitation, Veerla teaches the claimed subject matter of Claim 21, and the rejection under 35 U.S.C. § 103 is maintained.  In addition, the rejections of similarly recited independent Claims 31 and 35, as well as the dependent claims which depend from Claims 21, 31, and 35 are also maintained.   
Regarding the 35 U.S.C. § 103 rejections of Claims 23 and 37, Applicant argues as follows:
At page 23 of the Office Action, claims 23 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Veerla in view of Watanabe (US 2017/0024142). This rejection is hereby respectfully traversed.  

Claims 23 and 37 depend from claims 21 or 35, respectively. As explained above, Veerla fails to disclose or render obvious the features of claims 21 and 35. Further, Watanabe does not remedy the deficiencies of Veerla. Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 21 and 35. The cited references therefore fail to disclose the features of dependent claims 23 and 37, at least by virtue of their respective dependence from claims 21 or 35. In addition, these dependent claims recite additional novel and non-obvious features. 

In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested. 

Examiner respectfully disagrees.  Since Claims  21 and 35 are rejected under  35 U.S.C. § 103, so are Claims 23 and 37, which ultimately depend from those claims.
Regarding the 35 U.S.C. § 103 rejections of Claims 24 and 38, Applicant argues as follows:
At page 25 of the Office Action, claims 24 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Veerla in view of Colgrove (US 2013/0097380). This rejection is hereby respectfully traversed. 

Claims 24 and 38 depend from claims 21 or 35, respectively. As explained above, Veerla fails to disclose or render obvious the features of claims 21 and 35. Further, Colgrove does not remedy the deficiencies of Veerla. Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 21 and 35. The cited references therefore fail to disclose the features of dependent claims 24 and 38, at least by virtue of their respective dependence from claims 21 or 35. In addition, these dependent claims recite additional novel and non-obvious features. 

In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested. 

Examiner respectfully disagrees.  Since Claims  21 and 35 are rejected under  35 U.S.C. § 103, so are Claims 24 and 38, which ultimately depend from those claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/
Examiner, Art Unit 2454